Citation Nr: 0812577	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected tonsillectomy residuals.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for pulmonary thrombosis.

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for stomach ulcers.  

5.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a back disability.

6.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the "Tiger Team" 
located at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Louisville, Kentucky RO 
has original jurisdiction over this case.

Procedural history

The veteran served on active duty in the United States Army 
from July 1944 to August 1946.  

Service connection for tonsillectomy was initially granted in 
an October 1947 rating decision; a noncompensable (zero 
percent) disability rating was assigned.  

The Board denied the veteran's claim of entitlement to 
service connection for residuals of a back injury in an April 
1961 decision.  The claims of schizophrenia (to include as 
secondary to the service-connected tonsillectomy), pulmonary 
thrombosis and stomach ulcers were denied by the Board in a 
July 1967 decision .  

In a February 1969 determination, the RO found that the 
veteran had not submitted new and material evidence 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for pulmonary thrombosis.  
The veteran did not appeal that determination.  

Subsequent rating decisions of the RO and Board [dated in 
July 1969, December 1968, June 1968, January 1979 and 
December 1980, August 1981, December 1982, July 1984, October 
1985, January 1991, May 1991, February 1992 and June 1992] 
denied reopening of the previously-denied claims of 
entitlement to service connection for a back disability, 
stomach ulcers and schizophrenia, including claimed as 
secondary to radiation exposure. 

In February 1993, the Board issued a decision which denied 
the reopening of the claims of entitlement to service 
connection for stomach ulcers, a back disability and 
schizophrenia (now phrased as "an acquired psychiatric 
disorder").  Motions for reconsideration of that decision 
were denied by the Board on June 28, 1993 and August 17, 
1995.  The veteran filed an appeal of the February 1993 
decision with the United States Court of Appeals of Veterans 
Claims (the Court).  In an August 1996 memorandum decision, 
the Court affirmed the Board's February 1993 decision.  

A motion to reconsider the February 1993 Board decision was 
denied by the Board in August 2000.  The veteran appealed 
this determination to the Court, which dismissed the appeal 
for lack of jurisdiction in November 2000.  

The present appeal stems from two RO rating decisions.  

In the first, dated in January 2003, the RO continued the 
veteran's service-connected tonsillectomy residuals at 
noncompensably (zero percent) disabling; found that new and 
material evidence had not been submitted to reopen the 
previously-denied claim of entitlement to service connection 
for pulmonary thrombosis; and denied an initial claim of 
entitlement to service connection for tinnitus on the merits.  
The veteran filed a notice of disagreement in regards to the 
January 2003 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in a 
December 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in January 2004.

The current appeal also stems from a January 2004 rating 
decision which, in part, found that new and material evidence 
had not been submitted to reopen the previously-denied claims 
of entitlement to service connection for a back disability, 
stomach ulcers and schizophrenia.  The veteran filed a notice 
of disagreement in regards to the January 2004 rating 
decision.  He again requested DRO review.  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a May 2006 SOC.  The appeal was perfected with 
the submission of the veteran's VA Form 9, also in May 2006.

In March 2008, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

Issue not on appeal

In an April 2004 rating decision, the RO determined that the 
veteran is not competent to handle disbursement of funds.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran does not evidence current tonsillectomy 
residuals; hoarseness and mild erythema of the true vocal 
chords has been attributed to non service-connected tobacco 
abuse.  

2.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.

3.  In an unappealed February 1969 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
pulmonary thrombosis.  

4.  The evidence associated with the claims folder subsequent 
to the February 1969 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for pulmonary thrombosis.  

5.  In a February 1993 decision which was affirmed by the 
Court, the Board denied the veteran's the claims of 
entitlement to service connection for stomach ulcers, a back 
disability and schizophrenia.  

6.  The evidence associated with the claims file subsequent 
to the Board's February 1993 decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for stomach ulcers, a back disability and 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tonsillectomy 
residuals have not been met.  38 U.S.C.A. §§ 1103, 1155 (West 
2002); 38 C.F.R. §§ 3.300(a), 4.31, 4.97, Diagnostic Code 
6516 (2007); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The February 1969 RO decision which denied the veteran's 
claim of entitlement to service connection for pulmonary 
thrombosis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

4.  Since the February 1969 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for pulmonary 
thrombosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  The Board's February 1993 decision denying the reopening 
of the claims of entitlement to service connection for 
stomach ulcers, a back disability and schizophrenia is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

6.  Since the February 1993 Board decision, new and material 
evidence has not been received to reopen the claims of 
entitlement to service connection for stomach ulcers, a back 
disability and schizophrenia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for pulmonary 
thrombosis, stomach ulcers, a back disability and 
schizophrenia.  Implicit in these claims is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claims has been received.  
Additionally, the veteran seeks service connection for 
tinnitus and a compensable disability rating for service-
connected tonsillectomy residuals.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claims unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

Standard of review

The general standard of review applied by the Board is as 
follows.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

This standard, however, does not apply to a claim to reopen 
until such claim has in fact been reopened.  The standard of 
review as to the issues involving new and material evidence 
will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated July 16, 2007, which informed him 
that "the evidence must show that your service-connected 
condition has gotten worse."  With respect to the veteran's 
service connection claim, a letter from the RO dated July 19, 
2002 informed the veteran that the evidence must demonstrate 
"a relationship between your current disability and an 
injury, disease or event in service."  

With respect to notice regarding new and material evidence, 
the July 2002 and July 2007 VCAA letters specifically 
explained that the veteran's claim for pulmonary thrombosis 
was previously and finally denied.  A November 3, 2003 letter 
from the RO informed the veteran that his claims for a back 
disability and stomach ulcers had been denied numerous times.  
As for the schizophrenia claim, a June 13, 2007 letter from 
the RO explained that the veteran's claim had been finally 
denied by the Board in February 1993.  

Significantly, all four of these letters informed the veteran 
that evidence sufficient to reopen the veteran's previously 
denied claims must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  The veteran 
was also advised of the bases for the previous denials in the 
January 2003 rating decision and the above-referenced 
November 2003 and June 2007 VCAA letters.  Specifically, the 
January 2003 rating decision noted that "service medical 
records and post service treatment records  . . . failed to 
demonstrate the existence of a pulmonary thrombosis."  
Moreover, the November 2003 VCAA letter noted that "military 
service records were silent to the treatment of a back 
condition" and, with respect to the stomach ulcers claim, 
"physical examination at induction and separation of 
military service including all service medical records were 
negative for this disability."  Finally, with respect to the 
schizophrenia claim, the June 2007 letter indicated that 
"this condition was not shown to have been 
incurred/aggravated by service, or became manifest to a 
compensable degree within one year following discharge from 
service."  

In short, the veteran was advised of the bases for the 
previous denials to determine what evidence would be new and 
material to reopen the claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In addition, the RO informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced July 2002, November 2003, June 2007 and July 2007 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in these letters that VA is responsible for obtaining records 
from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  The November 2003 
and June 2007 letters specifically indicated that VA 
outpatient records from the VAMC in Lexington had been 
associated with the claims folder, and the June 2007 letter 
also informed the veteran that records pertaining to the 
veteran from SSA were unavailable.  The July 2002, November 
2003, June 2007 and July 2007 letters further indicated that 
VA examinations would be scheduled if necessary to adjudicate 
his claims.  

With respect to private treatment records, the veteran was 
informed in the November 2003, June 2006 and July 2007 
letters that VA would make reasonable efforts to obtain 
relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the July 2002, June 2007 and July 2007 letters, 
and the veteran was asked to complete this release for each 
private healthcare provider so that VA could obtain these 
records on his behalf.  

The June 2007 and July 2007 letters further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in the 
originals].  

Finally, the Board notes that the June 2006 and July 2007 
VCAA letters specifically requested that the veteran: "If 
there is any other evidence or information that you think 
will support your claim[s], please let us know.  If you have 
any evidence in your possession that pertains to your 
claim[s], please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status 
[not at issue here]; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 17, 2006, as 
well as the June 2007 and July 2007 VCAA letters, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores 
at 43-44.

The Board finds that the July 2007 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the June 2007 and July 2007 letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such statements from employers 
"regarding how your condition(s) affect your ability to 
work; or statements discussion your disability symptoms from 
people who have witnessed how they affect you."

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In his February 2003 
notice of disagreement, the veteran offered specific argument 
as to hoarseness and the presence of mucous in his throat, 
which correspond with the criteria for a compensable 
disability rating under Diagnostic Code 6516.  

In addition, the veteran's representative specifically stated 
that the veteran's service-connected disability "is rated on 
the basis of specific criteria identified by diagnostic 
codes."  See the December 4, 2007 Appellant's Brief, page 2.  
Implicit in that statement is actual knowledge of the 
diagnostic codes.  It is therefore clear that the veteran 
through his representative was aware of the applicable 
schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in January 
2003 and January 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with additional VCAA 
notice through the March 2006, June 2007 and July 2007 VCAA 
letters and he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  After receipt of the June 2007 VCAA 
letter, the veteran submitted a statement indicating that 
"the VA has all the records."  

The veteran subsequently indicated in a VCAA Notice Response 
dated July 18, 2007 that he had additional information or 
evidence to give VA to substantiate his claim, and asked for 
60 days to do so.  However, the only communications 
subsequently submitted by the veteran were statements 
complaining of the amount of time taken to render a decision 
on his case; the veteran did not submit or identify any 
outstanding evidence pertaining to his claims.  See, e.g., 
the veteran's October 1, 2007 statement.  

The Board further emphasizes that neither the veteran or his 
representative has alleged that the veteran has been 
prejudiced by the timing of VCAA notice or received 
inadequate VCAA notice.  

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  Accordingly, there is no prejudice to the veteran 
in proceeding to consider his claims.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

As for the remaining increased rating claim and claim for 
service connection for tinnitus, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained reports of VA and private treatment of 
the veteran.  Additionally, the veteran was afforded a VA 
examination in January 2002 for his increased rating claim, 
the results of which are detailed below.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate examination and rendered appropriate 
diagnoses and opinions.

The veteran has not been provided with a VA examination as to 
his claimed tinnitus.  The duty to assist includes providing 
a medical examination or obtaining a medical opinion if such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  As explained below, the veteran has presented 
no competent medical evidence as to the current presence of 
tinnitus or acoustic trauma in service.  Therefore, given the 
facts of this case, the Board finds that an examination or 
medical opinion as to the veteran's tinnitus claim is not 
necessary.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current diagnosis of tinnitus or of acoustic 
trauma in service.  See 38 U.S.C.A. § 5107(a) (West 2002).

The Board notes that the RO attempted to obtain the records 
pertaining to the veteran from the Social Security 
Administration (SSA).  However, in response to an inquiry 
from the RO, SSA indicated in April 2006 that the veteran's 
records had been destroyed.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  See also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  He 
has declined the option of a personal hearing.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Therefore, the Board will proceed to a decision as to each of 
the issues on appeal.  



1.  Entitlement to a compensable disability rating for 
service-connected tonsillectomy residuals.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6516.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 6516 [pertaining to chronic laryngitis] is 
deemed by the Board to be the most appropriate code.  The 
Board notes that the veteran was service-connected for 
residuals of a tonsillectomy which was performed in service.  
There is no diagnostic code pertinent to tonsillectomy 
residuals.  Employment of Diagnostic Code 6516 is appropriate 
primarily because it pertains to the veteran's current throat 
symptomatology (hoarseness and erythema of the true vocal 
chords).  See 38 C.F.R. § 4.20 (2007) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 6516.

Specific rating criteria

Chronic laryngitis evidencing hoarseness with inflammation of 
cords or mucous membrane is assigned a 10 percent disability 
rating.  Chronic laryngitis, evidencing hoarseness with 
thickening of nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy is assigned 
a 30 percent disability rating.  Thirty percent is the 
maximum rating available for chronic laryngitis.  
See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2007).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Analysis

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributable to a service-connected disability 
and that which is attributable to a non-service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The Board finds that the medical evidence of record indicates 
that the current veteran's throat symptoms stem not from the 
residuals of the tonsillectomy for which he was initially 
service-connected, but are due to a lengthy history of heavy 
tobacco abuse, which is not service-connected and cannot be.  
See 38 U.S.C. § 1103 (West 2002).

In particular, a February 2006 VA outpatient record indicates 
that the veteran's hoarseness was due to his tobacco abuse 
and "is more likely to resolve with smoking cessation."  
Indeed, subsequent June 2006 VA outpatient record even 
referred to the veteran's symptoms as "smoker's 
laryngitis."  Although mild erythema of the true vocal cords 
bilaterally was identified in November 2004 and August 2005 
VA outpatient records, the August 2005 examining clinician 
indicated this was secondary to tobacco abuse and non 
service-connected gastroesophageal reflux disease (GERD).  

In other words, the medical opinions of record indicate that 
the veteran's symptomatology caused by his service-connected 
tonsillectomy residuals is minimal, and any significant 
difficulty is attributable to the veteran's long history of 
cigarette smoking.  There is no competent medical opinion to 
the contrary.  Therefore, in addressing the proper evaluation 
of the veteran's service connected tonsillectomy residuals, 
the Board will not consider throat symptoms related to 
tobacco abuse as part of the service-connected disability 
picture.

Discussion

To obtain a compensable rating under Diagnostic Code 6516, 
hoarseness with inflammation of cords or mucous membrane must 
be demonstrated.  Employment of the conjunctive word "with" 
in the criteria indicates that hoarseness must be present in 
addition to inflammation of cords or mucous membrane.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of a 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

The Board finds that the veteran is not entitled to a 
compensable disability rating because as discussed in 
connection with Mittleider considerations above a 
preponderance of the competent medical evidence of record 
establishes that the veteran's current symptoms are related 
to his non service-connected tobacco abuse.  Specifically, 
although the presence of hoarseness was noted in medical 
records dated September 2004, November 2004, February 2005, 
August 2005, February 2006, March 2006, April 2006 and 
November 2006 VA, this was ascribed to non service-connected 
tobacco use.  In particular, the February 2006 examiner 
indicated this symptom was caused by the veteran's lengthy 
history of heavy tobacco smoking.  The same is the case for 
the presence of mild erythema of the true vocal cords 
bilaterally, which was identified in November 2004 and August 
2005, with the August 2005 examiner indicating such was 
secondary to tobacco abuse and non service-connected 
gastroesophageal reflux disease.  

There is no competent medical evidence to the contrary.  That 
is, no symptoms related to the service-connected 
tonsillectomy have been identified in the medical evidence.  
To the extent the veteran contends his symptoms are a result 
of his tonsillectomy residuals and not his tobacco abuse, it 
is now well-settled that lay persons without medical 
training, like the veteran, are not competent to comment on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

It is thus clear from the medical evidence that all of the 
veteran's current symptoms are due to the non service-
connected tobacco abuse, and for that reason a compensable 
disability rating may not be granted under Diagnostic Code 
6516.
See 38 C.F.R. § 4.31.  Accordingly, the criteria for a 
compensable evaluation have not been met and the veteran's 
claim is denied.


Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  
In the instant case, the veteran's most recent claim for an 
increased disability rating was filed in August 2001.  
Accordingly, the relevant time period is from August 2000 to 
the present.  At that time the disability rating was zero 
percent, and it remains at zero percent.  The question to be 
answered by the Board, then, is whether a compensable rating 
should be assigned for any period from August 2000 to the 
present.

In essence, the evidence of record, to include the January 
2002 VA examination report as well as outpatient treatment 
reports, indicates that the veteran's service-connected 
tonsillectomy residuals are asymptomatic.  Throughout the 
period starting in August 2000, there were no clinical 
findings sufficient to justify the assignment of a higher or 
lower rating based on hoarseness with inflammation of cords 
or mucous membrane due to the service-connected 
tonsillectomy.  Accordingly, staged ratings are not 
appropriate.



Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
tonsillectomy residuals result in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to a compensable 
rating for his service-connected tonsillectomy residuals.  
The benefit sought on appeal is accordingly denied.  

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), the veteran's VA and 
private medical records are completely negative for 
complaints of or a diagnosis of tinnitus.  

To the extent that the veteran himself contends that he has 
tinnitus, it is now well-established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu, 
supra.  Accordingly, the veteran's own statements offered in 
support of his tinnitus claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any currently diagnosed tinnitus, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the claim for tinnitus 
fails on this basis alone.  

As detailed in the VCAA discussion above, the veteran has 
been accorded ample opportunity to present medical evidence 
in support of his claim and has failed to do so.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to element (2), in-service disease and injury, 
there is no evidence of ear disease in service.  In 
particular, the veteran's August 1946 separation physical 
examination, including audiology testing, was pertinently 
negative.  

With respect to in-service injury, the Board observes that 
the veteran is not a veteran of combat, see 38 U.S.C.A. 
§ 1154(b).  Crucially, the veteran's service medical records 
are pertinently negative for ear injury.  Indeed, there is no 
mention of ear problems by the veteran until he filed his 
initial claim of entitlement to VA benefits in 2001, over 55 
years after he left military service in 1946.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The lack of any evidence of ear 
problems after service, and the filing of the claim for 
service connection 55 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

There is no objective, contemporaneous evidence that the 
veteran sustained acoustic trauma in the performance of his 
duties.  The veteran has identified no specific instance of 
ear injury or acoustic trauma.  To the extent the veteran now 
contends he sustained an ear injury in service, these 
statements are outweighed by the negative service medical 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 55 years after his separation from 
service, the Board finds his recent statements to be lacking 
in credibility and probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Hickson element (2) is also therefore also not met.
  
Finally, in the absence of a current disability, medical 
nexus is an impossibility.  Element (3) is also not met. 

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for tinnitus.  
Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.



3.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for pulmonary thrombosis.

4.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for stomach ulcers.  

5.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for a back disability.

6.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for schizophrenia.

For the sake of economy, because these issues all involve the 
application of identical law to virtually identical facts the 
Board will address them together.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Additionally, decisions by the Board are final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in 2002, the claims will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran seeks entitlement to service connection for 
pulmonary thrombosis, stomach ulcers, a back disability and 
schizophrenia.  Implicit in his claims is the contention that 
new and material evidence has been received by VA which is 
sufficient to reopen the claims. 

When the veteran's pulmonary thrombosis, stomach ulcers, back 
and schizophrenia claims were initially denied on the merits, 
the following evidence was of record.

Service medical records show that despite numerous visits to 
the dispensary for tonsillitis and other unrelated problems, 
the veteran made no complaints as to back problems throughout 
his period of active service until his August 1946 separation 
examination. In a report of medical history in August 1946, 
the veteran claimed to have injured his back a year earlier 
at Fort Knox.  However, no musculoskeletal defects were 
identified upon examination. 

The veteran made no complaints as to pulmonary thrombosis, 
stomach ulcers or psychiatric symptoms during service, and no 
such conditions were identified during the August 1946 
separation examination.  

The veteran was diagnosed with lumbar strain in September 
1947.  Schizophrenia was first identified in a November 1955 
hospitalization report, over nine years after his separation 
from service and eight years after the end of the presumptive 
period..  

The initial denials of the claims of entitlement to service 
connection for pulmonary thrombosis and stomach ulcers was 
predicated on lack of a current disability as well as no 
evidence of in-service disease [Hickson elements (1) and 
(2)].  Hickson element (3), medical nexus, was also 
necessarily lacking for these claims.

The initial denials of the claims of entitlement to service 
connection for a back disability and schizophrenia were 
predicated on the absence of evidence of an in-service 
disease or injury [Hickson element (2)].  Hickson element 
(3), medical nexus, was also necessarily lacking for these 
claims.  

The veteran attempted to reopen his claim for pulmonary 
thrombosis in 1969, submitting an affidavit from his parents 
which indicated he had received a diagnosis of pulmonary 
thrombosis in 1947 but that the records were lost or 
misplaced.  In a February 1969 determination, the RO found 
this evidence was not new and material and his claim was not 
reopened.  That decision is also final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

The most recent decision denying the reopening of the claims 
of entitlement to service connection for stomach ulcers, a 
back disability and schizophrenia was the February 1993 Board 
decision, which was affirmed by the Court.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
February 1969 for the pulmonary thrombosis claim and after 
February 1993 for the stomach ulcers, back and schizophrenia 
claims) evidence bears directly and substantially upon the 
specific matters under consideration, namely the elements 
were previously lacking.  These include whether the veteran 
has submitted evidence a current diagnosis of pulmonary 
thrombosis and stomach ulcers and the presence of such in 
service (see Evans, supra); and whether the veteran has 
submitted evidence of the presence of schizophrenia and a 
back disability in service.  See 38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claims has not been 
submitted.

The evidence added to the veteran's claims folder since the 
last final decisions consists of pamphlets and newspaper 
clippings, a copy of the February 1969 affidavit from the 
veteran and his parents, copies of the veteran's service 
records, private outpatient treatment records, updated VA 
outpatient treatment records, and the veteran's numerous 
written statements.  

[The veteran also submitted numerous drug store receipts and 
other financial documents with respect to his claim for non 
service-connected pension benefits; these documents have no 
bearing whatsoever on the claims to reopen and will not be 
further addressed.  The same is the case with the January 
2002 VA examination report for his service-connected 
tonsillectomy residuals.]

With respect to the veteran's own statements to the effect 
that he evidenced pulmonary thrombosis, stomach ulcers, a 
back disability and schizophrenia in service and that he 
currently evidences these disabilities, these statements are 
essentially reiterations of similar contentions raised in 
connection with his numerous previous claims and were 
considered by the RO and the Board (as well as the Court).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
veteran, are not competent to opine on medical matters such 
as diagnosis and etiology.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The pamphlets and newspaper clippings were submitted prior to 
the February 1993 Board decision which denied service 
connection for stomach ulcers, a back disability and 
schizophrenia and thus are not new as to those claim.  These 
materials, moreover, concern matters which are completely 
irrelevant to the veteran's claim of entitlement to service 
connection for pulmonary thrombosis.  They are therefore not 
material to that claim.

The copy of the 1969 affidavit from the veteran and his 
parents was considered in the RO's February 1969 denial of 
the reopening of the pulmonary thrombosis claim and is 
therefore not new.  Copies of the veteran's service medical 
records are also not new in that they were of record and were 
considered by the RO in the initial adjudication of the 
veteran's claims for service connection.  

The private records and recent VA medical records document 
ongoing medical treatment for various health issues, 
including schizophrenia.  These reports cannot be considered 
"new" in that they do not add any additional information to 
the diagnosis of schizophrenia that was already of record in 
November 1955.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of disease 
does not constitute new and material evidence].  

Additionally, those records do not indicate that the veteran 
has any current pulmonary thrombosis, stomach ulcers, or back 
problems.  These medical records therefore are not new and 
material to those claims.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material]; see also Forshey, supra.

A May 2002 record from Dr. W.R.D. notes a "previous history 
of peptic ulcer disease with upper GI bleed" and a February 
2007 VA outpatient record noted that the veteran ruptured an 
ulcer in 2002.  These reports appear to have been based on 
history as reported by the veteran.  Such reports are no 
different from the veteran's previously stated contentions to 
the effect that he had peptic ulcer disease.  
See Reid, supra; see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].  

There was, and is, no clinical evidence of ulcers.  Indeed, a 
March 2006 MRI of the abdomen was completely negative for the 
presence of ulcers.  See Villalobos, supra.  

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran has a current 
diagnosis of pulmonary thrombosis and stomach ulcers and the 
presence of such in service; or that schizophrenia and a back 
injury or disease were present in service.  The evidence 
submitted [subsequent to the February 1969 denial of the 
reopening of the veteran's pulmonary thrombosis claim and the 
February 1993 denial of the reopening of the veteran's 
stomach ulcers, back and schizophrenia claims] is therefore 
cumulative and redundant of the evidence of record at that 
time, and it therefore does not raise a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 
3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for pulmonary thrombosis, stomach ulcers, a back 
disability and schizophrenia are not reopened.  The benefits 
sought on appeal remain denied.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].


ORDER

Entitlement to a compensable disability rating for service-
connected tonsillectomy residuals is denied.

Service connection for tinnitus is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for pulmonary thrombosis is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for stomach ulcers is 
denied.



	(CONTINUED ON NEXT PAGE)





The request to reopen the previously denied claim of 
entitlement to service connection for a back disability is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for schizophrenia is 
denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


